Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ibe et al. (US 2017/0189960).
Claims 1-5, 8, 9-10, 12-13 and 16-17: Ibe et al. discloses a polyamide including particles (¶ 58); wherein all of the particles have an aspect ratio of 1.5, 1.3, 1.15 or 1 (¶¶ 83-84). Ibe et al. also discloses that the particles have prismatic shapes (¶ 82). A prism shape has two equal end faces that are equal and sides that are parallelograms. A prism is a type of column, and the particles of Ibe et al. are columnar. To the extent that the particles of Ibe et al. are not determined to be columnar, in the absent evidence of unexpected results obtained from the claimed shape, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected a suitable shape for additive manufacturing, the shape being a result effective variable routinely optimized by those of skill in the art, and explicitly recognized as such by Ibe et al. (¶¶ 68, 81-83). The optimization of a variable within the claims that flows from the “normal desire of scientists or artisans to improve upon what is already generally known” is prima facie obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) (determining where in a disclosed set of percentage ranges the optimum combination of percentages lies is prima facie obvious).  The discovery of an optimum value of a variable in a known process is usually obvious. In re Aller, 220 F.2d 454, 456 (C.C.P.A. 1955).  See also In re Boesch, 617 F.2d 272, 276 (C.C.P.A. 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”).  See also In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (“‘[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.’” (quoting Aller, 220 F.2d at 456)); In re Kulling, 897 F.2d 1147, 1149 (Fed. Cir. 1990) (finding no clear error in Board of Patent Appeals and Interferences’ conclusion that the amount of eluent to be used in a washing sequence was a matter of routine optimization known in the pertinent prior art and therefore obvious).
Furthermore, there is no invention in merely changing the shape or form of an article without changing its function except in a design patent (see Eskimo Pie Corp. vs. Levous et al., 3 USPQ 23 and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim 7: Ibe et al. discloses the roundness being 1.1 (Table 4).
Claim 11: Ibe et al. discloses the particle diameter being 1 – 100 microns (¶ 12).
Claim 18: Ibe et al. discloses the resin including polybutylene terephthalate (¶ 58).
Claims 19-20: Ibe et al. discloses the particles having corner angles (¶¶ 81-82), but is silent as the claimed angle range. However, as discussed above, in the absent evidence of unexpected results obtained from the claimed angle range, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected a suitable range for additive manufacturing, the angle
 being a result effective variable routinely optimized by those of skill in the art, and explicitly recognized as such by Ibe et al. (¶¶ 81-83; Ibe et al. discusses reducing angles to increase fluidity). The optimization of a variable within the claims that flows from the “normal desire of scientists or artisans to improve upon what is already generally known” is prima facie obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) (determining where in a disclosed set of percentage ranges the optimum combination of percentages lies is prima facie obvious).  The discovery of an optimum value of a variable in a known process is usually obvious. In re Aller, 220 F.2d 454, 456 (C.C.P.A. 1955).  See also In re Boesch, 617 F.2d 272, 276 (C.C.P.A. 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”).  See also In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (“‘[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.’” (quoting Aller, 220 F.2d at 456)); In re Kulling, 897 F.2d 1147, 1149 (Fed. Cir. 1990) (finding no clear error in Board of Patent Appeals and Interferences’ conclusion that the amount of eluent to be used in a washing sequence was a matter of routine optimization known in the pertinent prior art and therefore obvious).

Response to Arguments
Applicant's arguments filed 2/17/2022 have been fully considered but they are not persuasive.
Applicant first argues that “[w]hile the reference indicates that the mean aspect ratio is as close to 1 as possible, the relationship set forth in the present claims is not proposed.” This argument has been considered but is not persuasive. Ibe et al. not only discloses the mean aspect ratio to be as close to 1 as possible, it also discloses a mean aspect ratio of 1.5 or 1.3 or 1.15 or 1 (¶ 84). Each of these ratios falls within the claimed formula. For example, when the mean aspect ratio is 1, A50 is 1: 1-1 < x < 1+1, which falls within the relationship set forth in Inequality 1 of claim 1.
Applicant further argues that Ibe et al. does not disclose columnar particles, and that “Ibe relates to circular particles without any particular distribution of aspect ratios.” The argument has been considered but is also not persuasive. As discussed above, Ibe et al. also discloses that the particles have prismatic shapes (¶ 82). A prism shape has two equal end faces that are equal and sides that are parallelograms. A prism is a type of column, and the particles of Ibe et al. are therefore columnar. To the extent that the particles of Ibe et al. are not determined to be columnar, in the absent evidence of unexpected results obtained from the claimed shape, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected a suitable shape for additive manufacturing, the shape being a result effective variable routinely optimized by those of skill in the art, and explicitly recognized as such by Ibe et al. (¶¶ 68, 81-83). The optimization of a variable within the claims that flows from the “normal desire of scientists or artisans to improve upon what is already generally known” is prima facie obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) (determining where in a disclosed set of percentage ranges the optimum combination of percentages lies is prima facie obvious).  The discovery of an optimum value of a variable in a known process is usually obvious. In re Aller, 220 F.2d 454, 456 (C.C.P.A. 1955).  See also In re Boesch, 617 F.2d 272, 276 (C.C.P.A. 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”).  See also In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (“‘[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.’” (quoting Aller, 220 F.2d at 456)); In re Kulling, 897 F.2d 1147, 1149 (Fed. Cir. 1990) (finding no clear error in Board of Patent Appeals and Interferences’ conclusion that the amount of eluent to be used in a washing sequence was a matter of routine optimization known in the pertinent prior art and therefore obvious). Furthermore, there is no invention in merely changing the shape or form of an article without changing its function except in a design patent (see Eskimo Pie Corp. vs. Levous et al., 3 USPQ 23 and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Applicant finally argues that Ibe et al. does not disclose “that modifying the shape would provide any advantages [sic] results.” This argument has been considered but is not persuasive. Ibe et al. teaches that modifying the shapes of the particles increases fluidity (see, e.g., ¶¶ 81-82).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on 571-270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/               Primary Examiner, Art Unit 1754